UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4753



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


MIGUEL DEPAZ,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:05-cr-00354-NCT)


Submitted:   October 18, 2007              Decided:   October 22, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan William Bain Leonard, LEONARD LAW FIRM, Winston-Salem,
North Carolina, for Appellant.   Sandra Jane Hairston, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Miguel Depaz appeals from his conviction and sixty-three-

month sentence imposed following his guilty plea to conspiracy to

distribute cocaine.          Depaz’s attorney filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), challenging the validity

of the plea and the reasonableness of the sentence.                    Depaz was

advised of his right to file a pro se supplemental brief, but has

declined    to    do   so.    Our   review      of   the   record   discloses   no

reversible error; accordingly, we affirm Depaz’s conviction and

sentence.

            We find that Depaz’s guilty plea was knowingly and

voluntarily entered after a thorough hearing pursuant to Fed. R.

Crim. P. 11.           Depaz was properly advised of his rights, the

elements of the offense charged, the mandatory minimum, and the

maximum sentence for the offense.            The court also determined that

there was an independent factual basis for the plea and that the

plea was not coerced or influenced by any promises.                   See United

States v. DeFusco, 949 F.2d 114, 119-20 (4th Cir. 1991).                 We find

that the plea was valid.

            We find that the district court properly applied the

Sentencing       Guidelines   and   considered       the   relevant   sentencing

factors    before      imposing   the    sixty-three-month      sentence.       18

U.S.C.A. § 3553(a) (West 2000 & Supp. 2007); see United States v.

Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005).                  Additionally, we


                                        - 2 -
find that the sentence imposed—which was within the properly

calculated guideline range—was reasonable.    See United States v.

Green, 436 F.3d 449, 457 (4th Cir.) (“[A] sentence imposed within

the properly calculated [g]uidelines range . . . is presumptively

reasonable.”) (internal quotation marks and citation omitted),

cert. denied, 126 S. Ct. 2309 (2006); see also Rita v. United

States, 127 S. Ct. 2456, 2462-69 (2007) (upholding application of

rebuttable   presumption   of   correctness   of   within-guideline

sentence).   Accordingly, we affirm Depaz’s sentence.

          As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.        We therefore

affirm Depaz’s conviction and sentence.   This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.       If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.   Counsel’s motion

must state that a copy thereof was served on the client.          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            AFFIRMED




                                - 3 -